DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
This Office Action is in response to applicant’s amendment filed on November 22, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 1 and has canceled claims 9 and 18.  
Claims 1, 2, 4-8, 10-17, and 19-20 remain pending in this application.  
Claim Objections
Claim 16 is objected to because of the following informalities:  it is does not further limit the independent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 has been amended to include the phrase “the optical splitter comprises a linear polarization layer and a phase retardation layer  arranged in a light exiting direction of the two imaging devices; and an angle between a polarization direction of the linear polarization layer and an optical axis of the phase retardation layer is 450; …a rotation direction of the circular polarization light … by the reflector”.  This arrangement would make the display apparatus not operable.  As demonstrated in the figure below, the emerging light reflected from the reflector and passing through the /4 phase retardation layer will convert the light to a linear polarization state that is orthogonal to the linear polarization state of the linear polarizer and therefore will be blocked by the linear polarizer.  There will be no light to be reflected to the eyes.  

    PNG
    media_image1.png
    474
    646
    media_image1.png
    Greyscale


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6-8, 12, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (PN. 3,620,592) in view of patent issued to Minter (PN. 3,447,854),  Cobb (PN. 10,591,732) and US patent application publication by Hua et al (US 2011/0037951 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Freeman teaches a display apparatus including an image device includes a cathode ray tube (34, Figure 2), a combiner (37) serves as the optical splitter and a retroarray (39) severs as the reflector.  Freeman teaches that the imaging device is configured to display an image to the viewer’s eye, and the optical splitter (37) is configured to receive and transmit emergent light of the imaging device to the reflector (39) and to reflect reflected light of the reflector to a set position.  The reflector or the retroarray (39) is configured to reflect incident light back along its incident path, (please see Figure 2, columns 4-5).  
This reference has met all the limitations of the claims.  This reference however does not teach explicitly that the display apparatus is comprised of two imaging devices apart a set distance to display a left eye image and a right image respectively.  Minter teaches a three dimensional viewer that is comprised of two projectors or imaging devices (10 and 11, Figure 1) that displays a left eye image and a right eye image respectively wherein the emergent lights of the two imaging devices are received and transmitted by an optical splitter (16) to reflect the reflected light of the reflector to set positons wherein the set positions are symmetric with exit pupil positions of the two imaging devices with respect to a light spitting surface of the optical splitter, (please see Figure 1).  It would then have been obvious to apply the teachings of Minter to provide additional imaging device to the display apparatus of Freeman for the benefit of 
Freeman in light of Minter teaches that each of the two imaging devices comprises an image display component (34, Figure 2, Freeman) and collimating lens (35).  
Claim 1 has been amended to include phrase “the optical splitter comprises a linear polarization layer and a phase retardation layer arranged in a light exiting direction of the two imaging devices; and an angle between a polarization direction of the linear polarization layer and an optical axis of the phase retardation layer is 450; …a rotation direction of the circular polarization light … by the reflector”.  This phrase is rejected under 35 USC 112 first paragraph for the reasons set forth in above.  
These references do not teach explicitly that the optical splitter comprises polarization means and phase retardation layer.  Cobb in the same field of endeavor teaches a display apparatus that is comprised of a polarization beams splitter (26, Figure 6) and a quarter wave retarder (40’) arranged in a light exiting direction of the imaging device (i.e. display source 24).  The polarization beam splitter (26) transits emergent light from the display source having a first polarization direction (such as P-polarization direction), which means the polarization direction of transmission of the polarization beam splitter is parallel to the polarization direction of the emergent light of the imaging device or  display source.  The emergent light passes through the collimating lens is incident on the polarization beam splitter and is transmitted by the polarization beam splitter (26) that is converted into a linear polarization light wherein a polarization direction of the polarization beam splitter is parallel to the polarization direction of the linear polarization light.  The liner polarization light is then converted to a circular polarization light after the linear polarization light passes through the quarter wave retarder or  phase retardation layer, and a rotation direction of the circular polarization light changes after the circular polarization light is reflected by the reflector (20).  The reflected circularly polarized light passes through the quarter wave retarder is converted to a linear polarization light having a polarization direction (i.e. S-polarization direction) that is orthogonal to the polarization direction (i.e. P-polarization) of the emergent light from the image source, and is then reflected  by the polarization beam splitter (26) to the eye of the viewer, (please see columns 10-11).    
Cobb does not teach explicitly that the angle between the polarization direction of the polarization beam splitter and an optical axis of the quarter wave plate is 45 degrees.  Hua et al teaches an image apparatus that is comprised of a polarization beam splitter (PBS) and a quarter wave retarder wherein an angle between a polarization direction of the PBS and an optical axis of the quarter wave plate or phase retardation layer is 450, (please see paragraph [0033]).  Hua et al also explicitly demonstrates that linearly polarized light passes through quarter wave retarder would be converted to a circularly polarized light and the rotation direction of the circularly polarized light is changed when reflected by a reflector, (please see Figure 1).  
It would then have been obvious to one skilled in the art at the time of invention was made to apply the teachings of Cobb and Hua et al to replace the beam splitter by a polarization beam splitter and a quarter wave plate for the benefit of using polarization filtering/selection function to eliminate unwanted noise light from interfering the viewed image light.  
 Freeman further teaches the image device comprises an image display component (cathode ray tube, 34, Figure 2) and a collimating lens (35), wherein the image display component or the cathode ray tube further comprises an illumination sub-component to emit illumination rays to an image generation sub-component and the image generation sub-component is configured to modulate the illumination rays to generate the display image.   Cobb 
With regard to claim 2, Freeman in light of Minter teaches that each of the two imaging devices comprises an image display component (34, Figure 2, Freeman) and collimating lens (35).   The image display component, in light of Cobb and Hua et al, is configured to display a display image composed of a plurality of image elements (i.e. image elements displayed by the pixels in the liquid crystal display).  Freeman teaches that the collimating lens (35) is configured to collimate emergent light of the display element (34), and in light of Minter, collimating lens may be configured to collimate emergent light from the plurality of display elements respectively.  
With regard to claims 6 and 7, Cobb teaches that the image generation sub-component comprises a liquid crystal display panel (LCD) or an organic light emitting diode display panel (OLED, please see column 11, lines 36-44).  
With regard to claims 8 and 17, Cobb teaches that beam splitter (26, Figure 6) that is partially transmitting and reflecting the received light beam is comprised of a sheet of glass, serves as the transparent substrate, with a partial reflective coat coated on one side of the surface of the glass sheet wherein the reflectance of the reflective coat is adjusted or selected, (please see column 11, line 62 to column 12, line 63).  

With regard to claim 12, Freeman in light of Minter discloses each of the exit pupil of each of the imaging device has a definite diameter.  These references however do not teach explicitly that the diameter is greater than 50 mm, but such modification would have been obvious matters of design choices to one skilled in the art to allow the desired exit pupils have desired size to enhance the view.  
With regard to claim 14, Freeman teaches that the display apparatus is an on-vehicle head-up display wherein in light of Minter, the two imaging devices are at a positon proximate to a visor, (please see Figure 2 of Freeman), the optical splitter (37) is at an inner side of a windshield (33) and the reflector (39) is a flight deck or dashboard.  
With regard to claim 15, Freeman in light of Minter teaches that each of the two imaging devices comprises an image display component (34, Figure 2, Freeman) and a collimating lens (35).  The image display component is configured to display a display image composed of a plurality of image elements (such as projectors 10 and 11 of Minter).  Freeman teaches that the collimating lens (35) is configured to collimate emergent light of the display element (34), and in light of Minter, collimating lens may be configured to collimate emergent light from the plurality of display elements respectively.  
With regard to claim 16, Cobb and Hua et al teach that the imaging device may comprise liquid crystal display device (please see column 11, lines 36-44 of Cobb and paragraph [0029] of Hua et al), which typically comprises a plurality of illumination sub-component and an image generation sub-component wherein the image generation subcomponent is configured to modulate the illumination rays from the illumination sub-components to generate the display image.

With regard to claim 20, Freeman in light of Minter discloses each of the exit pupil of each of the imaging device has a definite diameter.  These references however do not teach explicitly that the diameter is greater than 50 mm, but such modification would have been obvious matters of design choices to one skilled in the art to allow the desired exit pupils have desired size to enhance the view.  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, Minter, Cobb and Hua et al as applied to claim 1 above, and further in view of US patent application publication by Luther et al (US 2009/0257024 A1).
The display apparatus taught by Freeman in combination with the teachings of Minter, Cobb and Hua et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 4 and 5, Freeman in light of Cobb and Hua et al teaches that the illumination sub-component comprises light source and a collimating lens (35, Figure 2). It however does not teach explicitly that the illumination sub-component also comprises a light homogenization device and the light homogenization device comprises light tube or a micro-lens array.  Luther et al in the same field of endeavor teaches an illumination component that is comprised light source (1, Figures 1 and 2), a collimating lens (2) and a light homogenization device that may either comprise a micro-lens array (3, Figure 2) or a light tube (4, Figure 1).  It would then have been obvious to apply the teachings of Luther et al to include either a micro-lens array or a light tube in the direction of the light emitting direction of the light source for the benefit of allowing the light beam generated to be homogenized in order to generate a uniform illumination.  


Claims 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, Minter, Cobb and Hua et al as applied to claim 1 above, and further in view patent issued to Steiner et al (PN. 3,948,714).
The display apparatus taught by Freeman in combination with the teachings of Minter, Cobb and Hua et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 10, 11 and 19, Freeman teaches that the reflector (39, Figure 2) is comprised of a retroarray or reflex reflector to return and reflect the incident light, (please see Figure 3 and column 5, lines 35-40).  As demonstrated by Steiner et al, the retroarray or the reflex reflector may comprise micro-pyramid prism plate, (please see 3, 9 and 12).  It is either implicitly true or obvious to one skilled in the art to apply the teachings of Steiner et al to make the retroarray of the reflector to include a plurality of micro-pyramid prisms to achieve the retro-reflection function.  With regard to claim 11, it is within general skill in the art to modify reflector with the micro-pyramid prism plate to have the specific incident angle as a matters of intended use and/or design choice.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, Minter, Cobb and Hua et al as applied to claim 1 above, and further in view US patent application publication by Sim et al (US 2006/0232672 A1).
The display apparatus taught by Freeman in combination with the teachings of Minter, Cobb and Hua et al as described in claim 1 above has met all the limitations of the claims.  
Sim et al in the same field of endeavor teaches an overhead display wherein the imaging device comprises an image processor (34, Figure 3) that includes an image distortion compensating module, (please see paragraph [0022]), to correct the distortion of the image.  It would then have been obvious to one skilled in the art to apply the teachings of Sim et al to make the imaging devise include image processor with image distortion compensating module for the benefit of allowing the image distortion can be corrected.  

Response to Arguments
Applicant's arguments filed on November 22, 2021 have been fully considered but they are not persuasive. The amendment have been fully considered and rejected for the reasons stated above.
In response to applicant’s arguments, the cited Minter reference indeed teaches that the set positions of the light reflected by the reflector and the beam splitter is symmetric to the exit pupils of the two imaging device (10 and 11, Figure 1 of Minter) with respect to the beam splitter (16).  
Applicant’s arguments concerning the newly amended features concerning the beam splitter comprising polarization layer and quarter wave phase retardation layer is rejected under the cited Cobb and Hua et al references for the reasons set forth in reasons for rejection above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent issued to Elliott (PN. 5,022,045) discloses the linear polarization layer and quarter wave plate combination, (please see Figure 8) that would convert linearly polarized light orthogonal to the polarization direction of the liner polarization layer.  The reflected light therefore will be blocked.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872